Citation Nr: 1434679	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-18 613	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a tropical disease, to include malaria and yellow fever, and if so, whether entitlement is warranted.

2.  Entitlement to service connection for a bilateral hearing loss disability.  

3.  Entitlement to service connection for a respiratory disability other than bronchitis, to include chronic obstructive pulmonary disease (COPD), emphysema and asthma, to include as due to herbicide exposure.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Steven K. Robison, Attorney at Law
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to May 1968.  

A March 2008 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) declined to reopen and continued the denial of the Veteran's claim for entitlement to service connection for malaria and denied entitlement to service connection for a bilateral hearing loss disability and a respiratory condition.  A May 2009 rating decision by the VA Indianapolis RO denied entitlement to a TDIU.  A July 2011 rating decision by the VA St. Louis RO deferred a decision on the issue of entitlement to a TDIU.  A January 2012 rating decision by the VA Indianapolis RO stated that "[s]ince new evidence has been received in association with your claim...we have reviewed the evidence in an effort to determine whether a change in the prior decision is warranted" and subsequently denied entitlement to a TDIU.  The issues listed on the cover page have been merged into the instant appeal.    

The Veteran testified at a June 2013 video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  

At the June 2013 Board Hearing, the Veteran referenced both malaria and yellow fever; as such, the Veteran's claim has been recharacterized as listed on the cover page.  The Veteran has been diagnosed with various respiratory disabilities, to include COPD, emphysema, asthma and bronchitis.  See e.g., April 2012 VA treatment note.  The Veteran was denied entitlement to service connection for bronchitis in an August 1996 rating decision.  The Veteran has contended that his respiratory disability is due to exposure to herbicides in service.  See e.g., June 2013 Hearing Transcript.  As such, the Veteran's current claim has been characterized as listed on the cover page.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The issues of entitlement to service connection for a bilateral hearing loss disability, and a respiratory disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1996 rating decision denied the Veteran's claim for entitlement to service connection for malaria.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in August 1996 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.

3.  The Veteran does not have a current diagnosis of a tropical disease, to include malaria and yellow fever.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision which denied entitlement to service connection for malaria is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

2.  New and material evidence has been received, and the claim of entitlement to service connection for a tropical disease, to include malaria and yellow fever, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for entitlement to service connection for a tropical disease, to include malaria and yellow fever, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen 

VA's Duties to Notify and Assist

The Veteran's previously denied claim of entitlement to service connection for malaria is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's claim is moot.

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c) (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c)(4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Board notes that although the RO reopened the Veteran's claim for entitlement to service connection for malaria in the January 2013 Supplemental Statement of the Case (SSOC), the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  See Barnett v. Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

The Veteran's claim for entitlement to service connection for malaria was denied in an August 1996 rating decision.  The August 1996 rating decision indicated that the basis for the denial was that there was no evidence of an in-service incurrence of malaria.  The Veteran did not appeal that decision, nor submit additional evidence within one year of the denial; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).  

The Veteran's current claim for entitlement to service connection for a tropical disease, to include malaria and yellow fever, is based upon the same factual basis as his claim for entitlement to service connection which was denied in the August 1996 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Since the final August 1996 rating decision, new evidence includes, but is not limited to, the statement submitted by the Veteran's mother in July 2013 (along with a waiver of AOJ review).  This evidence is new, as it did not exist at the time of the final disallowance in August 1996.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely an in-service incurrence of malaria.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim should be granted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  The Board will now turn to the underlying merits of the service connection claim.

II.  Service Connection for Malaria

VA's Duties to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran was provided adequate notice with respect to his claim for entitlement to service connection for a tropical disease, to include malaria and yellow fever, in an October 2007 letter, prior to the March 2008 rating decision on appeal.  As such, VA has satisfied its duty to notify with respect to the Veteran's claim.

The duty to assist includes assisting the claimant in the procurement of relevant records.  The Veteran's service treatment records (STRs) were previously associated with the Veteran's claims file.  The Board notes that the Veteran has stated that he was hospitalized in service.  See e.g., June 2013 Board Hearing Transcript.  As a general rule, inpatient records are kept separate from STRs.  While these records have not been obtained, as will be discussed further below, because the evidence of record does not show that the Veteran has met the threshold requirement for service connection of a current diagnosis of a tropical disease, to include malaria and yellow fever, a remand to obtain such records would serve no useful purpose and would in no way be of benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).  For purposes of this decision, the Board will concede the Veteran's in-service treatment for a tropical disease.  Additionally, VA treatment records, Social Security Administration records and private medical records have also been obtained and associated with the Veteran's claims file.  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2013).  As to the Veteran's claim for entitlement to service connection for a tropical disease, to include malaria and yellow fever, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As will be discussed in greater detail below, the evidence of record does not show a diagnosis of a current disability and thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.


Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence, or in certain circumstance lay evidence, of a nexus between the current disability and the in-service disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).

Analysis

The Veteran has contended that he had malaria or yellow fever in service and that he was treated approximately one year after service by a civilian doctor for malaria or yellow fever.  See e.g., June 2013 Board Hearing Transcript.  While on the September 2007 claim the Veteran listed "residuals from malaria" as his disability, at the June 2013 Board hearing, the Veteran stated that he had not had recent treatment for malaria and that he had no current symptoms of malaria or residual problems.    

Based on review of the evidence, the Board concludes that entitlement to service connection for malaria is not warranted.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The medical evidence of record does not show a current diagnosis of a tropical disease, to include malaria and yellow fever, and in fact, the Veteran specifically stated in the June 2013 Board hearing that he had not had recent treatment for malaria and that he had no current symptoms of malaria or residual problems.  Even if the Veteran had been diagnosed with a tropical disease, to include malaria and yellow fever, in service or was treated approximately one year after service by a civilian doctor for a tropical disease, to include malaria and yellow fever, as he has contended, without a current diagnosis of a disability, the Veteran's claim cannot succeed.  

In conclusion, the Board finds that a preponderance of the evidence is against granting service connection for a tropical disease, to include malaria and yellow fever, and the claim must be denied.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.   § 3.303 (2013).    


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a tropical disease, to include malaria and yellow fever, is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a tropical disease, to include malaria and yellow fever, is denied.  


REMAND

Bilateral Hearing Loss Disability

Initially, the Board notes that the RO, in conjunction with the instructions for the October 2012 VA audiological examination, conceded in-service acoustic trauma based on the Veteran's MOS (Bridge Specialist).

The Veteran was afforded a VA audiological examination in October 2012 and the audiometric test results met the standards for a bilateral hearing loss disability under 38 C.F.R. § 3.385 (2013).  The examiner provided a negative opinion, with the rationale provided stating in full that "[t]he [V]eteran's STRs contained audiometric evidence that his hearing was normal at the time of his ETS in 1968".  

After review, the Board finds that remand is required for an additional VA audiological examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  First, the Veteran's entrance examination was conducted in January 1966 and contained an audiometric test.  The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, for service department audiometric test results through October 31, 1967, ASA standards can be converted to ISO-ANSI standards.  This conversion was not discussed, or apparently considered, in the RO's decision on appeal or in the October 2012 VA medical opinion.  Second, the examiner's rationale failed to address the Veteran's competent and credible lay statements regarding his hearing loss in service after returning from Vietnam.  See December 2009 RO hearing (responding to a question about when he first noticed having problems hearing or noises in his ears by stating "it was right after I got back; when I went back to work"); see also June 2013 Hearing Transcript (stating that "I never had all this buzzing and you know, chirping some sounds, and hum and stuff in my ears before I went to Nam.  But after I come back it was there.").  Third, the examiner's rationale relied entirely on a lack of in-service documentation of the Veteran's claims.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2013)), however, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  On remand, a VA audiological examination and opinion is required that considers the conversion from ASA standards to ISO-ANSI standards for the Veteran's January 1966 entrance examination, addresses the Veteran's competent and credible lay statements regarding his hearing loss in service after returning from Vietnam and provides a rationale that does not rely on the lack of in-service documentation of bilateral hearing loss.   
Respiratory Disability

The Veteran served in the Republic of Vietnam during the Vietnam Era and thus herbicide exposure during service is presumed.  See DD 214; 38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  VA regulations provide that certain diseases associated with herbicide exposure in service may be presumed service connected, but presumptive service connection for herbicide exposure does not include any of the Veteran's diagnosed respiratory disabilities.  See id.  While the Veteran's diagnosed respiratory disabilities are not among the diseases VA has recognized as being associated with herbicide exposure and thus are not eligible for presumptive service connection, a Veteran is not precluded from establishing service connection with proof of direct causation.  See 38 U.S.C.A. § 1116 (West Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, on remand, the Veteran must be afforded a VA examination and an opinion must be provided that addresses whether the Veteran's current respiratory disability (other than bronchitis), to include COPD, emphysema and asthma, is directly related to his service, to include presumed herbicide exposure.

In addition, statements from the Veteran suggest that he has had respiratory problems "from childhood".  See, e.g., February 1996 Statement.  As such, the examiner on remand must obtain a complete history from the Veteran regarding his respiratory disability, including any symptoms present prior to service, as well as address whether the Veteran's respiratory disability (other than bronchitis), to include COPD, emphysema and asthma, clearly and unmistakably preexisted service, and if so, whether the pre-existing respiratory disability clearly and unmistakably did not permanently increase in severity (beyond the natural progress of the pre-existing disability) during service. 


TDIU

As the evidence of record indicates that the Veteran's respiratory disability (other than bronchitis), to include COPD, emphysema and asthma, has an impact on his ability to work, the Veteran's claim for entitlement to a TDIU is inextricably intertwined with his respiratory disability claim  and therefore must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an appropriate VA examination to determine the etiology of the Veteran's bilateral hearing loss disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's bilateral hearing loss disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include conceded in-service acoustic trauma. 

The examiner must consider the conversion from ASA standards to ISO-ANSI standards for the Veteran's January 1966 entrance examination.  The examiner also must address the Veteran's competent and credible lay statements regarding his hearing loss in service after returning from Vietnam.  See December 2009 RO hearing (responding to a question about when he first noticed having problems hearing or noises in his ears by stating "it was right after I got back; when I went back to work"); see also June 2013 Hearing Transcript (stating that "I never had all this buzzing and you know, chirping some sounds, and hum and stuff in my ears before I went to Nam.  But after I come back it was there.").

In rendering the above opinions, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Afford the Veteran an appropriate VA examination to determine the etiology of the Veteran's respiratory disability (other than bronchitis), to include COPD, emphysema and asthma.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must obtain a complete history from the Veteran regarding his respiratory disability (other than bronchitis), to include COPD, emphysema and asthma, including any symptoms present prior to service.  

The examiner must provide an opinion addressing the following:  

a.  Whether the Veteran's respiratory disability (other than bronchitis), to include COPD, emphysema and asthma, clearly and unmistakably (i.e., obviously or undebatably)  pre-existed service.  

If and only if the examiner determines that the Veteran's respiratory disability (other than bronchitis), to include COPD, emphysema and asthma, clearly and unmistakably pre-existed service, the examiner must address whether the Veteran's pre-existing respiratory disability (other than bronchitis), to include COPD, emphysema and asthma, clearly and unmistakably (i.e., obviously or undebatably) did not permanently increase in severity (beyond the natural progress of the pre-existing disability) during service.

b.  If the examiner determines that the Veteran's respiratory disability (other than bronchitis), to include COPD, emphysema and asthma, did not clearly and unmistakably pre-exist service, the examiner must address whether it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's respiratory disability (other than bronchitis), to include COPD, emphysema and asthma, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include presumed herbicide exposure in service.  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted as a result of these remand actions, readjudicate the claims in light of all pertinent evidence and legal authority.  If the benefits sought remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


